Title: To Thomas Jefferson from John Ledyard, 25 November 1786
From: Ledyard, John
To: Jefferson, Thomas



London Novr. 25th. 1786

My friend, my brother, my Father—I know not by what title to address you—you are very very dear to me. Embrace the dear Marquis La Fayette for me: he has all the virtues of his country without any of its little foibles. I am indeed a very plain man, but do not think that mountains or oceans shall oppose my passage to glory while I have such friends in remembrance—I have pledged myself—difficulties have intervened—my heart is on fire—ye stimulate, and I shall gain the victory. Thus I think of you—thus I have thought of you daily—and thus I shall think of you <untill it ceases to be a virtue to think—with regard to myself this cannot be the case while either of you exist>. After all the fair prospects that attended me when I last wrote—I still am persecuted—still the slave of accident and the son of care. The Ship I embarked in was seized by the Custom house and is this day exchequered. If a small subscription now begun in London by Sr. Joseph Banks and Doctr. Hunter will enable me to proceed you will probably hear from me  at Hamburgh: if I arrive at Petersbourg you most certainly will. You see the course I was purs[u]ing to fame reversed and I am now going across Siberia as I had once before intended from Paris this time twelve month—what a Twelve months! I do defy fortune to be more malicious during another. I fear my subscription will be small: it adds to my anxiety to reach those dominions where I shall not want money—I do not mean the dominions that may be beyond death: I shall never wish to die while you the Marquis and Mr. Barclay are alive:—Pray Sir if that dear and genuine friend of mine is any where near you, do Me the honour to present me sur mes genoux devant lui—J’adore son coeur genereux. May I beg to be presented to Mr. Short, to Commodore Jones and to Colo. Franks if with you: <a present je pense comme lui de la gouvernement de cet pays ici—tout est un cabal meme dans leur […]us—heureusment pour moi j’entend bien a don[ner] des coups du poins, and have litteraly been obliged to thrash 5 or 6 of these haughty turbulent and very insolent people: one of them at the theatre where I assure you one is still more liable to insult than in the streets even>. I have just parted with Colonel Smith: he is well and is trying also to do something for me. I hear you have not been very well lately, tho now better—take care of your health for the sake of our Country and for his sake who begs the honor to subscribe himself with all possible respect & esteem Sr. your most humble & most obedt. servant,

Jno Ledyard

